DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/28/2021 has been entered and fully considered.
Claims 1, 3-6, and 8-10 are pending of which claims 1 and 6 are independent and are amended.
Applicant indicated in the Remarks that as a result of the amendment to claim 6 coupling the packet filter module to the packet capture module overcomes the 112(f) interpretation of the claim limitations “a packet capture module…”, “an alarm module…” and “a packet filter module …” made by the examiner in the last office action.  Applicant indicates as a result of the amendment requiring the modules be coupled results in providing sufficient structure to the claim limitations.  The examiner notes that the limitations in claim 6 was not rejected under 112(f) for invoking 112(f) and lacking sufficient structure.  The above limitations in claim 6 still invoke 112(f) as detailed in the last office action and the limitation have sufficient structure described in the specification and each limitation meets adequately the three prong test to invoke 112(f).
Allowable Subject Matter
Claims 1, 3-6, and 8-10 (renumbered 1-8) are allowed.
Reasons For Allowance
Applicant’s remarks submitted on 04/28/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…determining whether a network failure occurs to generate a determination result according to the time to live values of the plurality of packets, the step comprising determining that the network failure occurs and generating the determination result when detecting that a time to live value of a first packet of the plurality of packets is not decreased sequentially…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
Independent claim 6 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…determines whether the network failure occurs according to the time to live values of the plurality of packets, and when detecting that a time to live value of a first packet of the plurality of packets is not decreased sequentially, the packet filter module determines that the network failure occurs and accordingly generates the determination result.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HABTE MERED/Primary Examiner, Art Unit 2474